Exhibit (10)(n)(v)

 

STOCK OPTION AGREEMENT

 

POTLATCH CORPORATION 1995 STOCK INCENTIVE PLAN

 

THIS AGREEMENT made and entered into the day specified in the attached addendum
to this Agreement by and between POTLATCH CORPORATION, a Delaware corporation
(the “Corporation”) and the outside director of the Corporation named in the
attached addendum (“Outside Director”),

 

W I T N E S S E T H:

 

That to encourage stock ownership by directors of the Corporation and for other
valuable consideration, the parties agree as follows:

 

1. Definitions.

 

(a) “Agreement” means this stock option agreement.

 

(b) “Board” means the Board of Directors of the Corporation.

 

(c) “Change in Control” means an event or transaction described in Subparagraph
(a), (b), (c) or (d) of Paragraph 3 (without regard to the 30- and 365-day
periods also described in those Subparagraphs).

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Common Stock” means the $1 par value Common Stock of the Corporation.

 

(f) “Committee” means the committee appointed by the Board to administer the
Plan. If Outside Director is a member of such Committee, Outside Director shall
not participate in any actions and determinations of the Committee with respect
to this Agreement.

 

(g) “Corporation” means Potlatch Corporation, a Delaware corporation.

 

(h) “Date of Grant” means the date specified in Section 1 of the addendum to
this Agreement.

 

(i) “Exercise Price” means the price per Share designated in Section 2 of the
addendum to this Agreement at which this Option may be exercised.

 

1



--------------------------------------------------------------------------------

(j) “Fair Market Value” of a Share as of a specified date means the closing
price at which Shares are traded at the close of business on such date as
reported in the New York Stock Exchange composite transactions published in the
Western Edition of The Wall Street Journal, or if no trading of Shares is
reported for that day, on the next preceding day on which trading was reported.

 

(k) “Nonqualified Stock Option” means an Option other than an incentive stock
option described in Code section 422(b).

 

(l) “Option” means a stock option granted pursuant to the Plan.

 

(m) “Option Period” means the term of this Option as provided in Paragraph 3 of
this Agreement.

 

(n) “Partial Exercise” means an exercise with respect to less than all of the
vested but unexercised Shares subject to Option held by the person exercising
the Option.

 

(o) “Plan” means the Potlatch Corporation 1995 Stock Incentive Plan, pursuant to
which the parties have entered into this Agreement.

 

(p) “Purchase Price” means the Exercise Price times the number of whole shares
with respect to which this Option is exercised.

 

(q) “Securities Act” means the Securities Act of 1933, as amended.

 

(r) “Share” means one share of Common Stock, adjusted in accordance with Section
13 of the Plan.

 

(s) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

2. The Corporation grants to Outside Director the option to purchase that number
of shares of Common Stock specified in Section 3 of the addendum to this
Agreement for the Exercise Price specified in Section 2 of the addendum to this
Agreement, on the terms and conditions stated in this Agreement.

 

2



--------------------------------------------------------------------------------

This Option has been granted pursuant to the Plan, a copy of the text of which
Outside Director may obtain upon request to the Corporation.

 

3. Subject to the conditions stated in this Agreement, the period during which
the Option may be exercised (the “Vesting Schedule”) shall be as follows:

 

Number of Shares

--------------------------------------------------------------------------------

  

Vesting Schedule*

--------------------------------------------------------------------------------

50% of the number of shares specified in Section 3 of the addendum    From one
year from the Date of Grant to end of term for Option 50% of the number of
shares specified in Section 3 of the addendum    From two years from the Date of
Grant to end of term for Option

 

No Partial Exercise of this Option may be for less than a multiple of 10 Shares.

 

Beginning six months after the Date of Grant, Outside Director shall have the
right to exercise the Option (or to call the related stock appreciation right as
described in Paragraph 4), in whole or in part:

 

(a) Within 30 days following the consummation of any transaction approved by the
stockholders of the Corporation in which the Corporation will cease to be an
independent publicly owned corporation (including, without limitation, a reverse
merger transaction in which the Corporation becomes the subsidiary of another
corporation) or the sale or other disposition of all or substantially all of the
assets of the Corporation;

 

(b) Within 365 days following the date on which more than one-third (determined
by rounding down to the next whole number) of the individual members of the
Board neither (i) were directors of the Corporation on a date three years
earlier nor (ii) are individuals whose election or nomination for election as
directors was affirmatively voted on by at least a majority of those directors
described in (i) above who were still in office as of the date the Board
approved such election or nomination;

 

(c) Within 365 days following the date on which any “person” (as such term is
used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the

 

*   See Paragraph 5 for further explanation of end of term for Option.

 

3



--------------------------------------------------------------------------------

“1934 Act”)) that has acquired Shares pursuant to a tender offer subject to
section 14(d) of the 1934 Act becomes entitled to vote 20% or more of the
aggregate voting power of the capital stock of the Corporation issued and
outstanding; and

 

(d) Within 30 days prior to any dissolution or liquidation of the Corporation or
any merger or consolidation in which the Corporation is not the surviving
corporation, but not earlier than the date on which any required stockholder
approval is obtained.

 

If an option is not exercised during any 30-day period described in (a) or (d)
above, the option shall terminate at the close of business on the last day of
the 30-day period; provided that if periods described in (a) and (d) are
contiguous or overlap, unexercised options shall terminate at the close of
business on the last day of the second 30-day period.

 

4. In the event of a Change in Control, this Option shall automatically include
a stock appreciation right that may be called only during the periods described
in Subparagraphs (a), (b), (c) or (d) of Paragraph 3. During any such period,
Outside Director may surrender all or part of this Option and exercise the stock
appreciation right in lieu of exercising all or any part of this Option,
provided that at least six months have elapsed from the Date of Grant and that
the Fair Market Value of the Common Stock on the date of such exercise is higher
than the Exercise Price specified in Section 2 of the addendum to this
Agreement. The exercise of a stock appreciation right is referred to in this
Paragraph 4 as the “call.” Upon the call of a stock appreciation right, Outside
Director shall be entitled to receive payment of an amount equal to the
difference obtained by subtracting the aggregate option price of the shares
subject to the Option (or the portion of such Option) from the Fair Market Value
of such Shares on the date of such call. In the case of a stock appreciation
right that is called during either of the 30-day periods described in Paragraph
3(a) or 3(d), for purposes of measuring the value of the stock appreciation
right, “Fair Market Value” shall be the greater of (a) the value of the
consideration per share that the Outside Director would have received in
connection with the transaction described in Paragraph 3(a) or 3(d) as a
stockholder of the Corporation if he or she had exercised the Option prior to
the consummation of such transaction, or (b) the value determined in good faith
by the Committee (as composed on the day preceding the date of consummation of
the transaction described in Paragraph 3(a) or 3(d)), taking into consideration
all relevant facts and circumstances.

 

 

4



--------------------------------------------------------------------------------

For all purposes under this Agreement (unless the context requires otherwise),
the terms “exercise” or “exercisable” shall be deemed to include the terms
“call” or “callable” as such terms may apply to a stock appreciation right, and
in the event of the call of a stock appreciation right the underlying Option
will be deemed to have been exercised for all purposes under the Plan.

 

Payment of a stock appreciation right shall be made as soon as reasonably
practicable following receipt by the Corporation of the notice described in
Paragraph 8. Payment of the stock appreciation right shall be made in such form
as may be permitted pursuant to the rules and regulations adopted from time to
time by the Committee, as in effect on the date the stock appreciation right is
called.

 

5. The term of this Option shall end and this Option shall not be exercisable
after 10 years from the Date of Grant or, if earlier, upon the termination of
Outside Director’s services as a director of the Corporation subject to the
following provisions:

 

(a) If the termination of services is caused by Outside Director’s death, this
Option, to the extent that it was exercisable under Paragraph 3 of this
Agreement at the date of death and had not previously been exercised, may be
exercised at any time before the end of the Option Period as specified in the
Option Agreement by Outside Director’s executors or administrators or by any
person or persons who shall have acquired this Option directly from Outside
Director by bequest or inheritance.

 

(b) If the termination of services is caused by retirement after five years of
service as an Outside Director of the Corporation, this Option, to the extent it
was exercisable under Paragraph 3 of this Agreement at the date of such
termination and had not previously been exercised, may be exercised at any time
before the end of the Option Period as specified in the Option Agreement.

 

(c) If the termination of services is for any reason other than death or
retirement, this Option, to the extent that it was exercisable under Paragraph 3
of this Agreement at the date of such termination and had not previously been
exercised, may be exercised within three months after the date of such
termination; provided that in such case the right to call a stock appreciation
right as described in Paragraph 4 shall terminate on the date Outside Director’s
services terminate unless Outside Director requests and the Committee permits
the call of the stock appreciation right within three months after the date of

 

5



--------------------------------------------------------------------------------

such termination. Notwithstanding the foregoing, if the termination of services
is for cause, the option shall cease to be exercisable or callable at the time
of such termination. The Board shall determine whether Outside Director’s
services are terminated for cause in accordance with the Corporation’s Restated
Certificate of Incorporation.

 

6. The Corporation agrees that it will at all times during the Option Period
reserve and keep available sufficient authorized but unissued or reacquired
Common Stock to satisfy the requirements of this Agreement. The number of Shares
reserved and the Exercise Price shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding Shares by reason of
stock dividends, stock splits, consolidations, recapitalizations,
reorganizations or like events, as determined by the Committee pursuant to the
Plan.

 

7. Subject to any required action by the stockholders, if the Corporation shall
be the surviving corporation in any merger, consolidation or other
reorganization, this Option shall apply to the securities to which a holder of
the number of Shares subject to this Option would have been entitled. Except to
the extent Paragraph 3 (and Paragraph 4) permit the exercise of Options (and
stock appreciation rights) within a specified time period before or after a
Change in Control, a dissolution or liquidation of the Corporation or a merger,
consolidation or other reorganization in which the Corporation is not the
surviving corporation shall cause this Option to terminate on the effective date
of such dissolution, liquidation or reorganization, unless the agreement of
merger, consolidation or reorganization shall otherwise provide. In the event
that the Corporation undergoes a reverse merger transaction, Outside Director
(or Outside Director’s representative) shall be entitled to receive the same
consideration in such transaction (including, without limitation, cash) as other
stockholders are entitled to receive.

 

8. Outside Director, or Outside Director’s representative, may exercise this
Option by giving written notice to the Corporation at Spokane, Washington,
attention of the Secretary, specifying the election to exercise the Option, the
number of Shares for which it is being exercised and the method of payment for
the amount of the Purchase Price of the Shares for which this Option is
exercised. Such payment shall be made:

 

(a) In United States dollars delivered at the time of exercise;

 

(b) Subject to the conditions stated in rules and regulations adopted by the
Committee, by the surrender of

 

6



--------------------------------------------------------------------------------

Shares in good form for transfer, owned by the person exercising this Option and
having an aggregate Fair Market Value on the date of exercise equal to the
Purchase Price; or

 

(c) In any combination of Subparagraphs (a) and (b) above, if the total of the
cash paid and the Fair Market Value of the Shares surrendered equals the
Purchase Price of the Shares for which this Option is being exercised.

 

The notice shall be signed by the person or persons exercising this Option, and
in the event this Option is being exercised by the representative of Outside
Director, shall be accompanied by proof satisfactory to the Corporation of the
right of the representative to exercise the Option. No Share shall be issued
until full payment has been made. After receipt of full payment, the Corporation
shall cause to be issued a certificate or certificates for the Shares for which
this Option has been exercised, registered in the name of the person or persons
exercising the Option (or in the name of such person or persons and another
person as community property or as joint tenants), and cause such certificate or
certificates to be delivered to or upon the order of such person or persons.

 

9. In the event the Corporation determines that it is required to withhold state
or federal income tax as a result of the exercise of this Option, as a condition
to the exercise of the Option, Outside Director will make arrangements
satisfactory to the Corporation to enable it to satisfy such withholding
requirements.

 

10. Neither Outside Director nor Outside Director’s representative shall have
any rights as a stockholder with respect to any Shares subject to this Option
until such Shares shall have been issued to Outside Director or Outside
Director’s representative.

 

11. Unless at the time Outside Director gives notice of the exercise of this
Option, the Shares to be issued are registered under the Securities Act, the
notice shall include a statement to the effect that all Shares for which this
Option is being exercised are being purchased for investment, and without
present intention of resale, and will not be sold without registration under the
Securities Act or exemption from registration, and such other representations as
the Committee may require. The Corporation may permit the sale or other
disposition of any Shares acquired pursuant to any such representation if it is
satisfied that such sale or other disposition would not contravene applicable
state or federal securities laws. Unless the Corporation shall determine that,
in compliance with the

 

7



--------------------------------------------------------------------------------

Securities Act or other applicable statute or regulation, it is necessary to
register any of the Shares for which this Option has been exercised, and unless
such registration, if required, has been completed, certificates to be issued
upon the exercise of this Option shall contain the following legend:

 

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933 and may be offered, sold or transferred only if
registered pursuant to the provisions of that Act or if an exemption from
registration is available.”

 

12. Except as otherwise provided in this Agreement, this Option and the rights
and privileges conferred by this Agreement shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this Option, or of any right or privilege conferred by this Agreement,
contrary to the provisions of this Paragraph, or upon any attempted sale under
any execution, attachment or similar process upon the rights and privileges
conferred by this Agreement, this Option and the rights and privileges conferred
by this Agreement shall immediately become null and void.

 

13. Nothing in this Agreement shall be construed as giving Outside Director the
right to be retained as a director of the Corporation.

 

14. This Agreement shall be interpreted and construed in accordance with the
laws of the State of Delaware without regard to choice of law principles.

 

8



--------------------------------------------------------------------------------

ADDENDUM TO STOCK OPTION AGREEMENT

 

POTLATCH CORPORATION 1995 STOCK INCENTIVE PLAN

 

Name of Outside Director:                                                  

 

1.   Date of Grant:                     

 

2.   Exercise Price: $                      per share, which is agreed to be one
hundred percent (100%) of the Fair Market Value of the common stock subject to
the Option on the Date of Grant.

 

3.   The number of Shares subject to this Option is (check one):

 

             2,000 Shares (Plan Approval/Director Election)

 

             1,000 Shares (Annual Grant)

 

This number is subject to adjustment as provided in Section 13 of the Plan and
Paragraph 6 of this stock option agreement.

 

The document entitled Stock Option Agreement - Potlatch Corporation 1995 Stock
Incentive Plan is incorporated by this reference into this addendum.

 

IN WITNESS WHEREOF, the Corporation has caused this addendum to the stock option
agreement to be executed on its behalf by its duly authorized representative and
the Outside Director has executed the same on the date indicated below.

 

       

POTLATCH CORPORATION

Date:                                By                  

--------------------------------------------------------------------------------

                Secretary Date:                                By              
   

--------------------------------------------------------------------------------

                Outside Director

 

Outside Director Option

 

Adopted 12/3/98

 

9